DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 11 are presented for examination. Claims 1 - 6 and 9 - 11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection
The drawings are objected to because FIG. shows processor as 611 and an unlabeled element as 610. However, paragraphs [0043] - [0047] recites the processor as element 610. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble of claim 1 recites: “A method for modeling a structure in variable terrain using a building information modeling system configured to acquiring a terrain representation; obtaining a representation of the structure having a length and modeling the structure into 
“A method for modeling a structure in variable terrain using a building information modeling system configured to acquiring a terrain representation, the method comprising:
obtaining a representation of the structure having a length and modeling the structure into the terrain;
determining an unfold of the structure;
determining…”

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claim 1 - 6 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG Pub 2015/0130797 A1), hereinafter “Chen”, and further in view of Wu et al. (“An Empirical Study on Planning and Design Collaboration of Urban Railway Construction Bridge and Culvert Project on BIM”), hereinafter “Wu”.

As per claim 1, Chen discloses:
obtaining a representation of the structure having a length and modeling the structure into the terrain (Chen, paragraph [0041] discloses a geographic area with a structure with elevation and parking lot (interpreted as a terrain) without elevation represented in a 3D surface.)

the method comprising determining an unfold of the structure (Chen, paragraph [0003] discloses a three-dimensional surface of a geographic area with different elevation values associated with points of the surface.) 

determining a top and bottom lines of the unfold (Chen, paragraph [0022] discloses using the evaluation points from the 3D surface, removing a dimension for each of the points from the 3D surface, leaving two-dimension position descriptions used to create a 2D plane of the 3D surface, with paragraph [0041] and FIGS. 3A - F adds 3D surface with elevation information obtained in an image, and a collection of lines are obtained that represents the 3D structure.)

editing the unfold to yield an edited unfold (Chen, paragraph [0039] discloses the projected elevation values on points of the 2D plane are used to create the 3D structure, which can be presented to provide manipulation of the model representing the structure. In addition, paragraphs [0022] - [0024] discloses while the removal of a dimensional point from the elevation points to create the 2D plane, when creating the 3D model from the 2D plane includes assigning model heights based on the previous elevation values.)

Chen does not expressly disclose:
a method for modeling a structure in variable terrain using a building information modeling system configured to acquiring a terrain representation; and
repeating said modeling the structure into the terrain based on the edited unfold.

	Wu however discloses:
a method for modeling a structure in variable terrain using a building information modeling system configured to acquiring a terrain representation (Wu, page 393, left column, lines 20 - 26 discloses using BIM technology for bridge and culverts and building 3D models from 3D drawings, and page 395, left column, lines 2 - 5 adds the project which includes the bridge and culvert for a railway includes varied terrain characteristics.)

repeating said modeling the structure into the terrain based on the edited unfold (Wu, page 394, left column, lines 21 - 25 discloses using BIM to fill a bridge and culvert model to form a filling model, and places the filling model in a topographic map, and Table 1 discloses stems to regarding the bridge and culvert design used in the model, which includes a step for modifying the BIM model based on the topographic map regarding the location and height for the model, and repeating the modification of the BIM model for consistency.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the three-dimensional surface, obtaining a 2D plane, and creating a 3D model from the plane teaching of Chen with the repeating the modification of a BIM model and varied terrain teaching of Wu. The motivation to do so would have been because Wu discloses the benefit of a research using BIM technology that can further integrate large bridge structure, track attachment facilities, station building, etc., to achieve integrated management, follow-up and import can include cloud computing  as well as additional technology and 

For claim 2: The combination of Chen and Wu discloses claim 2: The method of claim 1, wherein:
the terrain and the structure representation comprises two- and three-dimension graphical and numeric representations (Wu, page 393, left column, lines 13 - 26 discloses 3D BIM models, 2D drawings, and numerical measurements of the bridge, as well as the types of bridges and culverts, and page 395, left column, lines 2 - 5 adds the project which includes the bridge and culvert for a railway includes varied terrain characteristics.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the three-dimensional surface, obtaining a 2D plane, and creating a 3D model from the plane teaching of Chen with the repeating the modification of a BIM model and varied terrain teaching of Wu and the additional teaching of 2D drawings and 3D models. The motivation to do so would have been because Wu discloses the benefit of a research using BIM technology that can further integrate large bridge structure, track attachment facilities, station building, etc., to achieve integrated management, follow-up and import can include cloud computing  as well as additional technology and applications, and can also provide effective basic data and management platform for the construction party and future operation and maintenance (Wu, page 395, left column, lines 16 - 24).

For claim 3: The combination of Chen and Wu discloses claim 3: The method of claim 1, wherein:
the modeling the structure into the terrain further comprises two- and three-dimension graphical and numeric representations of the structure and the terrain (Wu, page 393, left column, lines 13 - 26 discloses 3D BIM models, 2D drawings, and numerical measurements of the bridge, as well as the types of bridges and culverts, and page 395, left column, lines 2 - 5 adds the project which includes the bridge and culvert for a railway includes varied terrain characteristics.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the three-dimensional surface, obtaining a 2D plane, and creating a 3D model from the plane teaching of Chen with the repeating the modification of a BIM model and varied terrain teaching of Wu and the additional teaching of 2D drawings and 3D models. The motivation to do so would have been because Wu discloses the benefit of a research using BIM technology that can further integrate large bridge structure, track attachment facilities, station building, etc., to achieve integrated management, follow-up and import can include cloud computing  as well as additional technology and applications, and can also provide effective basic data and management platform for the construction party and future operation and maintenance (Wu, page 395, left column, lines 16 - 24).

For claim 4: The combination of Chen and Wu discloses claim 4: The method of claim 1, wherein:
the terrain is an area selected from the group consisting of landscape, sidewalk, road, existing structure, and any combination thereof (Chen, paragraph [0041] discloses the geographic area for the 3D surface includes a structure, as well as a parking lot, which can be interpreted as an existing structure and/or a particular type of road.)

For claim 5: The combination of Chen and Wu discloses claim 5: The method of claim 1, wherein:
the terrain representation is selected from the group consisting of records of geographic information system, global positioning system, photogrammetry, computer aided design files, and any combination thereof (Chen, paragraph [0021] discloses using GPS (Global Positioning System) to obtain the data of the 3D surface of the geographic area, with paragraph [0041] clarifies the georgic area includes a structure and parking lot.)

For claim 6: The combination of Chen and Wu discloses claim 6: The method of claim 1, wherein:
the structure is digital representation of a civil engineering structure selected from the group consisting of wall, floor, ceiling, stairs, building foundation, fence, road, sidewalk, bridge, and any combination thereof  (Wu, page 393, left column, lines 20 - 25 discloses the 3D BIM model is of a bridge and culvert.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the three-dimensional surface, obtaining a 2D plane, and creating a 3D model from the plane teaching of Chen with the repeating the modification of a BIM model and varied terrain teaching of Wu and the additional teaching of 2D drawings and 3D models. The motivation to do so would have been because Wu discloses the benefit of a research using BIM technology that can further integrate large bridge structure, track attachment facilities, station building, etc., to achieve integrated management, follow-up and import can include cloud computing  as well as additional technology and applications, and can also provide effective basic data and management platform for the construction party and future operation and maintenance (Wu, page 395, left column, lines 16 - 24).

For claim 9: The combination of Chen and Wu discloses claim 9: The method of claim 1, wherein:
said editing the unfold is editing the structure by editing the unfold of the structure, and wherein the editing forms an edited structure (Chen, paragraph [0019] discloses the 3D surface of a geographic area with elevation, and paragraph [0022] adds obtaining elevation data and projecting the data by altering the amount of elevation data to provide a 2D plane, with the altering the amount of data includes removal of data.)

For claim 10: The combination of Chen and Wu discloses claim 10: The method of claim 9, wherein:
the editing structure is selected from the group consisting of changing physical detentions of the structure, adding an additional structure to the structure, omitting a portion of the structure, and any combination thereof (Chen, paragraph [0022] discloses removing data associated with the 3D structure in terms of elevation values, to obtain 2D plane of the 3D structure.) 

For claim 11: The combination of Chen and Wu discloses claim 11: The method of claim 9, wherein:
said repeating said modeling the structure into the terrain based on the edited unfold is reconstructing the modeling with the edited structure (Wu, page 393, left column, lines 1 - 8 discloses modifying the geometric layout diagram as well as the drawings (used to obtain a 3D BIM model), with page 393, left column lines 53- 55 discloses obtaining a 3D BIM model of the bridge from the 2D drawings that includes ground line information, and page 394, left column, lines 21 - 25 adds the model is inserted (or imported) into a topographic map to include information to determine how much space is needed for a bridge and culvert’s underground construction.)

wherein reconstructing the modeling is a digital representation outcome selected from the group consisting of two-dimensional graphic representation, three-dimensional graphic representation, numeric representation, and any combination thereof (Wu, page 393, left column, lines 23 - 25 discloses using 2D drawings in order to obtain 3D BIM models regarding the bridge and culvert.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the three-dimensional surface, obtaining a 2D plane, and creating a 3D model from the plane teaching of Chen with the repeating the modification of a BIM model and varied terrain teaching of Wu and the additional teaching of modified 2D drawings and 3D models of bridge and culvert placed into a topographic map with ground line information. The motivation to do so would have been because Wu discloses the benefit of a research using BIM technology that can further integrate large bridge structure, track attachment facilities, station building, etc., to achieve integrated management, follow-up and import can include cloud computing  as well as additional technology and applications, and can also provide effective basic data and management platform for the construction party and future operation and maintenance (Wu, page 395, left column, lines 16 - 24).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of Chen et al. (U.S. PG Pub 2015/0130797 A1) discloses a 3D surface representing a structure and a parking lot in a geographic area, modifying or adjusting data with regards to the elevation of the 3D surface to create a 2D plane, and forming a 3D model from the 2D plane, and Wu et al. (“An Empirical Study on Planning and Design Collaboration of Urban Railway Construction Bridge and Culvert Project on BIM”) adds 
However, none of the references taken either alone or in combination with the prior art of record discloses:

	Claim 7, wherein said determining an unfold further comprises segmenting the length of the structure based on topography triangulation configured to divide the terrain that is adjacent to the structure into sub-sections, and wherein the sub-sections are comprised of sub-sections on each side of the structure.

Dependent claim 8 is allowable under 35 U.S.C. 103 for depending from claim 7, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
May 21, 2021